Giron subsequently appealed the hearing officer's decision
                     regarding the RTAA, and an appeals officer consolidated that appeal with
                     the appeal of Lyon County and PACT. The RTAA moved to dismiss
                     Giron's appeal on the grounds that it was untimely. The appeals officer
                     denied the RTANs motion.
                                 The appeals officer affirmed the hearing officer's decision
                     finding only Lyon County liable for Giron's workers' compensation
                     benefits. Lyon County and PACT filed a petition for judicial review of the
                     appeals officer's decision in the district court. The RTAA filed a cross-
                     petition for judicial review, contending that the appeals officer lacked
                     jurisdiction to address the merits of Giron's appeal of the decision
                     regarding the RTAA's liability. The district court denied Lyon County and
                     PACT's petition and granted the RTAA's cross-petition. Lyon County and
                     PACT now appeal both petitions.
                     An RTAA security officer is a police officer under NRS 617.135
                                 The RTAA argues that because the position of an RTAA
                     security officer is not explicitly included under NRS 617.135's definition of
                     police officer, an RTAA security officer is not a police officer for the
                     purposes of NRS 617.457(1).
                                 Our review of an administrative agency's decision is identical
                     to that of the district court. Elizondo v. Hood Mach., Inc., 129 Nev. Adv.
                     Op. No. 84, 312 P.3d 479, 482 (2013). "Although we normally defer to an
                     agency's conclusions of law [that] are closely related to its view of the
                     facts," we independently review purely legal issues, including matters of
                     statutory interpretation.     Harrah's Operating Co. v. State, Dep't of
                     Taxation, 130 Nev. Adv. Op. No. 15, 321 P.3d 850, 852 (2014) (alteration
                     in original) (internal quotations omitted).

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1907A    4NPA,
                              "The ultimate goal of interpreting statutes is to effectuate the
                  Legislature's intent."   In re CityCenter Constr. & Lien Master Litig., 129
Nev. Adv. Op. No. 70, 310 P.3d 574. 578 (2013). We interpret clear and
                  unambiguous statutes based on their plain meaning.         Cromer v. Wilson,
                  126 Nev. 106, 109, 225 P.3d 788, 790 (2010). A statute is ambiguous if it
                  "is capable of being understood in two or more senses by reasonably
                  informed persons." McKay v. Bd. of Supervisors,      102 Nev. 644, 649, 730
P.2d 438, 442 (1986). When a statute is ambiguous, "[we] consult other
                  sources such as legislative history, legislative intent and analogous
                  statutory provisions." State, Div. of Ins. v. State Farm, 116 Nev. 290, 294,
                  995 P.2d 482, 485 (2000). We will "constru[e] the statute in a manner that
                  conforms to reason and public policy," Great Basin Water Network v. State
                  Eng'r, 126 Nev. 187, 196, 234 P.3d 912, 918 (2010), and "seek to avoid an
                  interpretation that leads to an absurd result." City Plan Deu. v. State,
                  Labor Comm'r, 121 Nev. 419, 435, 117 P.3d 182, 192 (2005).
                              Ordinarily, an injured employee must show that his or her
                  injury "arose out of and in the course of his or her employment" to be
                  eligible to receive workers' compensation benefits. NRS 616C.150(1). In
                  contrast, police officers who seek workers' compensation benefits for heart
                  disease are excused from having to prove that the disease arose out of and
                  in the course of employment. NRS 617.457(1). In relevant part, NRS
                  617.135, which defines "police officer" for the purpose of workers'
                  compensation, states: 'Police officer' includes[ ] . . . [a] sheriff, deputy
                  sheriff, officer of a metropolitan police department or city police officer."
                  Neither RTAA security officer nor quasi-municipal police officer is among
                  the professions listed in NRS 617.135.
                              When a statute "employs the term 'includes' when prefacing
                  its definition of [a term], [it] indicates that the definition is not all-
SUPREME COURT
         OF
      NEVADA
                                                        3
(0) 1 947A    e
                  inclusive.   MGM Mirage v. Nevada Ins. Guar. Ass'n, 125 Nev. 223, 230,
                  209 P.3d 766, 771 (2009); see also Frame v. Nehls, 550 N.W.2d 739, 742
                  (Mich. 1996) (stating that the word "includes," when used in the text of a
                  statute, "can be . . . a term of [either] enlargement or of limitation"). Thus,
                  the omission of an RTAA security officer from NRS 617.135 is not
                  dispositive, and this statute is ambiguous as to whether an RTAA security
                  officer is considered within the statutory definition of a police officer.
                  Therefore, we next consult the legislative history of NRS 617.135 and NRS
                  617.457(1) to discern the Legislature's intent in enacting these statutes.'
                               The legislative history of NRS 617.457 shows that the
                  Legislature intended to cover individuals engaged in specific occupations
                  that could more readily cause heart disease. For example, Senator Bill
                  Farr stated that the bill, which became NRS 617.457, would "protect those
                  individuals who, through stress, strain, hypertension, and excitement in
                  the performance of their duties" developed heart disease. Hearing on S.B.
                  224 Before the Senate Conf. Comm., 55th Leg. (Nev., March 18, 1969)
                  (testimony of Senator Bill Farr). When it was first enacted, the bill only
                  included firefighters, and not police officers.     See NRS 617.457 (1969).
                  Senator John Fransway stated that although they had not been able to
                  pass it at the time with police officers included, police officers would be
                  included in a future bill because they faced similar risks for heart disease.
                  Hearing on S.B. 224 Before the Senate Conf. Comm., 55th Leg. (Nev.,


                         'NRS 617.135 was not enacted until 1981, twelve years after NRS
                  617.457 was enacted. Prior to 1981, the list of occupations covered by
                  NRS 617.457 were included in the statute itself and not defined in a
                  separate statute. See NRS 617.457 (1975). Therefore, in discussing the
                  legislative history of NRS 617.457 and NRS 617.135, we necessarily focus
                  on that of NRS 617.457.
SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    en
                March 18, 1969) (testimony of Senator John Fransway). Senator
                Fransway's statement suggests that the later addition of police officers to
                the statute was for the same reason that the statute was originally
                enacted for firefighters: to cover those whose heart diseases could be
                brought on by the unique stress of their employment. See id.
                            NRS 617.457 was later amended to include various law
                enforcement officers, including DMV field agents and inspectors. 1981
                Nev. Stat., ch. 339, § 2, at 623-24. William Goddard, speaking on behalf of
                the DMV in support of the amendment, stated that the DMV field agents
                and inspectors should be covered under the bill because "Nis agents have
                the same duties, powers and responsibilities as the Nevada Highway
                Patrol Officers. They are uniformed officers . . . [and t]hey make arrests
                and assist other agencies." Hearing on A.B. 32 Before the Assembly Labor
                Comm., 61st Leg. (Nev., February 9, 1981) (testimony of Mr. William
                Goddard). Mr. Goddard's testimony suggests that amendments to include
                additional occupations for coverage under NRS 617.457 were contemplated
                because such occupations were similar to those already covered by the
                statute, and thus, were at similar risk for heart disease that could be
                brought on by the unique stress of their employment.
                            An RTAA security officer is similar to the other professions
                listed under NRS 617.135(1)'s non-exhaustive definition of police officer.
                For example, an RTAA security officer "has the powers and must have the
                training required of a law enforcement officer." Reno-Tahoe Airport Auth.
                Act, § 10(13). Similarly, an RTAA security officer "shall be deemed to be a
                peace officer for the purposes of determining retirement benefits under the
                Public Employees' Retirement System."           Id.    Other airports in
                Nevada, such as McCarran Airport in Clark County, are under the
                jurisdiction of the city or county in which they are located and thus
SUPREME COURT
     OF
   NEVADA
                                                     5
(0) 194m e,
                    are policed by city or county police officers, who are specifically listed
                    under NRS 617.135.     See Airport Bureau of the Las Vegas Metro. Police
                    Dep't, http://www lvmp d.com/Sections/Airport/tabid/167/D efault. aspx . See
                    generally 49 C.F.R. §§ 1540, 1542 (2014).
                                Excluding an RTAA security officer, who has nearly the same
                    powers, training, and retirement benefits of a metropolitan or city police
                    officer, from a definition of police officer that includes those occupations,
                    as well as that of "investigator of the Division of Compliance Enforcement
                    of the Department of Motor Vehicles," NRS 617.135(8), would produce an
                    absurd result.   See City Plan Dev., 121 Nev. at 435, 117 P.3d at 192.
                    Therefore, we hold that an RTAA security officer is a police officer for the
                    purposes of NRS 617.135.
                    Lyon County and PACT are not liable for Giron's benefits under the last
                    injurious exposure rule
                                The last injurious exposure rule resolves which employer is
                    liable for workers' compensation benefits owed to an employee who
                    incurred an industrial injury while working for one employer and then
                    sustained a subsequent, related industrial injury while working for
                    another employer.    Las Vegas Hous. Auth. v. Root,     116 Nev. 864, 866, 8
P.3d 143, 144 (2000). This rule imposes full liability on the most recent
                    employer for a new injury or the "aggravation of a prior injury that bears
                    even a slight causal relation to the disability." Grover C. Dils Med. Ctr. u.
                    Menditto, 121 Nev. 278, 284, 112 P.3d 1093, 1097-98 (2005). As it relates
                    to NRS 617.457(1)'s statutory presumption, the last injurious exposure
                    rule "places responsibility for compensation [for the injury] on the
                    employer [to whom the presumption applies] in closest temporal proximity
                    to the disabling event." Emp'rs Ins. Co. of Nev. v. Daniels, 122 Nev. 1009,
                    1011, 145 P.3d 1024, 1025-26 (2006).
SUPREME COURT
       OF
     NEVADA
                                                           6
(0) 1947A )903(10
                             Here, Giron had his disabling event while employed as a
                security officer by the RTAA. Because we have determined that an RTAA
                security officer is a police officer for the purposes of NRS 617.135, we
                conclude that the RTAA is the employer to whom NRS 617.457's
                presumption applies and is in closest temporal proximity to the disabling
                event. Therefore, Lyon County and PACT are absolved of liability for
                Giron's workers' compensation benefits under the last injurious exposure
                rule.
                The appeals officer did not have jurisdiction over the RTAA
                             "Any party aggrieved by a decision of the hearing officer
                relating to a [workers' compensation] claim" must file "a notice of
                appeal. . . within 30 days after the date of the decision." NRS 616C.345.
                             Here, Giron failed to file an appeal of the hearing officer's
                decision denying the RTAA's liability within the 30 days required by NRS
                616C.345. Furthermore, Giron's appeal does not fall under one of NRS
                616C.345's exceptions to the statutory time limit. Therefore, the appeals
                officer lacked jurisdiction over the RTAA. 2




                        2 LyonCounty and PACT also argue that the appeals officer had the
                authority to join the RTAA under NRCP 20(a) or, alternatively, had the
                authority to ignore the statute of limitations under this court's decision in
                Ayala v. Caesars Palace, 119 Nev. 232, 71 P.3d 490 (2003). However, they
                fail to identify any meaningful authority in support of how joinder can
                defeat a lack of subject matter jurisdiction by the appeals officer. We also
                find Ayala to be inapposite to the present case. In Ayala, the court held
                that "[o]nce the jurisdiction of the appeals officer is invoked," the appeals
                officer has jurisdiction to hear "any matter raised before [the appeals
                officer] on its merits." 119 Nev. at 236, 71 P.3d at 492 (citation omitted).
                In the present case, however, jurisdiction over the RTAA was never
                properly invoked by the appeals officer.
SUPREME COURT
     OF
   NEVADA
                                                      7
(0) Y47A crem
                        Conclusion
                                     Because Lyon County and PACT were not liable under the last
                        injurious exposure rule, the district court erred in denying their petition
                        for judicial review. Furthermore, because the appeals officer lacked
                        jurisdiction over the RTAA, the district court did not err in granting
                        RTANs cross-petition for judicial review. 3 Therefore, we
                                     ORDER the district court's grant of RTAA's cross-petition for
                        judicial review AFFIRMED and REVERSE AND REMAND the district
                        court's denial of Lyon County and PACT's petition for judicial review to
                        the district court for proceedings consistent with this order.




                                                                                          J.



                                                                                          J.
                                                            Gibbons



                                                            Pickering      7 Johns.
3 We find that Lyon County and PACT's argument that the RTAA is
                        estopped or has waived the right to challenge the timeliness of Giron's
                        appeal is without merit because a party's conduct during litigation or
                        consent cannot establish a court's jurisdiction where it would not
                        otherwise exist. See Vaile v. Eighth Judicial Dist. Court, 118 Nev. 262,
                        275, 44 P.3d 506, 515 (2002) ("Parties may not confer jurisdiction upon the
                        court by their consent when jurisdiction does not otherwise exist.").
SUPREME COURT
        OF
     NEVADA
                                                              8
(0) I947A    4441a4A)
                     cc: Hon. William Rogers, District Judge
                          Laurie A. Yott, Settlement Judge
                          Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                          McDonald Carano Wilson LLP/Reno
                          Nevada Attorney for Injured Workers/Carson City
                          Third District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A    .4131
                 .